Citation Nr: 0613716	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-28 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Restored Entitlement Program for Survivors (REPS) educational 
assistance benefits in the calculated amount of $1,101.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1970.  He died in July 1993, and the appellant is his 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
August 2003, which, out of a total debt of $3,374, granted a 
partial waiver of $1,486, and denied waiver of recovery of 
the remaining $1,888.  Subsequently, following the receipt of 
information from the appellant showing that her income for 
2001 had been lower than she had previously stated, the debt 
was reduced to $1,101, which remains for appellate 
consideration.  

In her July 2003 notice of disagreement, as well as in her 
October 2003 substantive appeal, the appellant stated, in 
essence, that she wished to change the amount of her gross 
earnings for 2002 so that she could receive benefits for the 
period from January to June 2002.  A review of the file 
discloses that the amount awarded for the year 2002 was based 
on her report, provided in February 2003 (i.e., after the end 
of 2002), that she had earned $22,140 during 2002, and 
included payments for April and May 2002.  The only issue 
currently before the Board is the issue of waiver of recovery 
of the overpayment, created during 2001.  The issue of 
whether she is entitled to retroactive benefits for the first 
part of 2002 is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  During the calendar year 2001, the appellant received VA 
REPS benefits in an amount in excess of that to which she was 
entitled, because she substantially underestimated her 
anticipated income for the year 2001, resulting in an 
overpayment in the amount of $2,587.  

2.  Recovery of $1,486 of the overpayment was waived by the 
RO, leaving $1,101 for waiver consideration.  

3.  The appellant was solely at fault in the creation of the 
overpayment; she was unjustly enriched by the amount of the 
overpayment; recovery of the debt would not defeat the 
purpose for which VA pension benefits are authorized; or 
deprive the appellant of basic necessities; the appellant did 
not detrimentally rely on the erroneous payments; and it has 
not been otherwise shown to be inequitable to require 
repayment of the debt.  


CONCLUSION OF LAW

Recovery of the overpayment of VA REPS benefits in the amount 
of $1,101 would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment at issue in this case was created when the 
appellant was paid REPS benefits in an amount greater than 
that to which she was entitled for the calendar year 2001.  
She contends that it would cause hardship for her to repay 
this debt.  

The appellant began receiving educational assistance benefits 
under REPS beginning in July 1998.  This program provides for 
the payment of a special allowance to dependents of certain 
deceased veterans, as a replacement for Social Security 
Administration (SSA) student benefits which were either 
reduced or terminated by provisions of the Omnibus Budget 
Reconciliation Act of 1981.  38 C.F.R. § 3.812; see Pub. L. 
97-377, § 156, 96 Stat. 1830, 1920 (1982).  REPS benefits are 
administered by VA using a combination of VA and SSA 
eligibility criteria.  38 C.F.R. § 3.812.  In part, an 
eligible child must be attending school full-time, and the 
amount received depends on such factors as the number of 
other family members concurrently receiving REPS benefits, 
and the earnings of the child.  In particular, a child's 
earnings are excluded up to a certain amount-for the year 
2001, this amount was $10,680-and after that, the REPS 
benefits are reduced $1 for every $2 earned.  

To this end, beneficiaries are required to submit periodic 
reports disclosing their current and anticipated income, and 
certifying their full-time school attendance.  In the 
appellant's case, typically, she would submit a form 
certifying her prior school attendance and detailing her 
income for the preceding period, and estimating her school 
attendance and income for the prospective period.  The RO 
would then issue an award, which made any necessary 
adjustments in the previous period, based on her actual 
income and school attendance, and awarded benefits for the 
next period, based on her estimates.  In awarding the 
benefits, the RO would make the necessary reduction in REPS 
benefits due to excess income up front, i.e., benefits for 
the year would not commence until the amount of the excess 
income was offset.  

For the period at issue in this case, the calendar year 2001, 
the appellant was sent a letter in February 2001, informing 
her that REPS benefits were dependent on the amount of earned 
income.  Benefits were reduced by $1 for each $2 earned above 
the earnings limit.  For 2001, this limit was $10,680.  In 
order to verify her entitlement to benefits, she was 
requested to report her gross earnings for 2000 and 2001.  In 
this form, signed by the appellant in January 2001, she 
reported that she anticipated earning $16,000 for the year 
2001.  

In an award letter dated in March 2001, she was informed, as 
to her benefits for 2001, that she would receive $0 per month 
until April 1, 2001, at which time she would begin receiving 
$1,061 per month, due to her estimated income of $16,000.  
She was also informed that her entitlement depended, in part, 
on the amount of her earnings, and that she must notify VA if 
she expected to earn more than $10,680 in any year.  

In a July 2001 award letter, the monthly amount she was to 
receive increased to $1,284 due to a cost of living increase.  
Again, she was informed that her entitlement also depended on 
the amount of her earnings.  

In February 2002, she submitted a REPS annual eligibility 
report, stating that she earned $23,567 during 2001.  In a 
July 2002 award letter, she was informed that her benefits 
had been adjusted to reflect her reported earnings, with $0 
payments due through May 2001; $1,265 due June 1, 2001; and 
$1,284 per month beginning July 1, 2001.  Benefits terminated 
effective September 1, 2001, because she had failed to submit 
an enrollment certification for that period.  She was 
provided with a form to obtain confirmation of her school 
attendance.  This award action resulted in the initial 
overpayment assessment of $7,855.  

In October 2002, she returned the completed form, which 
reported that she had earned $25,140 for 2001, and certified 
her full-time attendance until November 15, 2001.  In 
November 2002, her award was amended to reflect her full-time 
attendance through December 31, 2001, reducing her 
overpayment by $5,268, the amount she was due for the period 
from September through December 2001.  At the same time, 
because the amount of earnings for 2001 she reported in 
October 2002 was $24,150, which was $1,573 higher than she 
had reported in February 2002, the original overpayment was 
increased by $787, or one-half of the difference.  (As noted 
above, one-half of the income over the annual limit is 
reduced from the maximum REPS payment.)  This resulted in an 
overall reduction of the overpayment to $3,374.  

The appellant requested waiver of recovery of the 
overpayment, and the RO waived the uncollected portion, 
$1,486, on the basis that it would cause financial hardship 
to repay the remainder of the debt.  This left $1,888 for 
waiver consideration.  However, in her substantive appeal, 
she stated her earnings had been $23,567, for the year 2001, 
and she submitted a copy of her tax return in support of this 
assertion.  As a consequence, the RO reduced the overpayment 
by $787, one-half of the difference between this and her 
previously reported income, leaving $1,101 for waiver 
consideration.  

This remaining debt is due to the extra $2,587 she received 
for the year 2001, before VA was informed that her actual 
income for 2001 had been substantially higher than she had 
estimated.  (The overpayment would have been higher, but when 
retroactively adjusting for the cost of living adjustment in 
July 2001, VA failed to offset the appellant's excess income 
against this higher rate; otherwise, she would have been 
overpaid an additional $1,192.  However, since she was not 
entitled to the money, this was harmless error.)  Of this, 
the RO waived $1,486.  

With respect to the remaining $1,101, she has not alleged, 
nor does the evidence otherwise indicate, that the debt was 
not properly created.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  In this regard, her only dispute as to the 
creation of the debt was resolved in her favor, with the 
reduction of the debt by $787, based on the tax return she 
submitted.  Although she states that she stopped attending 
school in November 2001, due to a family crisis, she was paid 
through December 2001, so no portion of the debt is due to 
her early withdrawal from classes.  Further, her claim of 
entitlement to additional benefits for the period from 
January 2002 to June 2002 has no bearing on the overpayment 
at issue, as noted in the INTRODUCTION section above.

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet. App. 544 (1994). 

With respect to the relative faults of the appellant and VA, 
the appellant's fault substantially outweighs VA's fault.  As 
discussed in detail above, the overpayment at issue results 
solely from the appellant's underestimating her anticipated 
income for the year 2001 by over $7,000.  VA, in good faith, 
awarded benefits based on her estimate, and took all 
reasonable actions to reduce the potential for an 
overpayment.  In this regard, as indicated above, the award 
notices to the appellant clearly informed her that the amount 
of her benefits was based, in part, on her earnings, and told 
her to notify VA promptly of any changes.  

As to financial hardship, the applicable standard to be 
considered is whether collection of the debt would deprive 
the debtor or her family of basic necessities.  38 C.F.R. 
§ 1.965(a)(3).  The appellant submitted a financial status 
report in August 2003, detailing her income and expenses.  
According to this report, monthly income was $1,234, and 
monthly expenses were $1,700.  However, of these expenses, 
$720 pertained to installment contracts and other debts.  
These debts included $2,200 for a computer, $3,000 for tires, 
and $3,000 for "miscellaneous" expenses charged to Visa and 
MasterCard accounts.  While sound tires may be essential, and 
a computer nearly so for a student, the amounts seem 
excessive for basic needs.  A debt to VA is expected to be 
accorded the same consideration as other nonessential debts.  
The overpayment was already recovered by VA, prior to August 
2003, and the Board finds that neither the appellant nor her 
family was deprived of basic necessities by this recovery.  
Hence, financial hardship is not shown.

With respect to unjust enrichment, the appellant received 
$2,587 to which she was not entitled; thus, she was unjustly 
enriched by that amount.  Of that sum, $1,486 was waived, and 
the Board finds that to provide further unjust enrichment of 
an additional $1,101 weighs against the appellant's claim.

It has not been shown that recovery of the overpayment would 
defeat the purpose of REPS benefits, which is to enable 
dependents of certain deceased veterans to attend post-
secondary school.  The appellant has not claimed to have 
relinquished any valuable right or to have changed her 
position by reason of having relied on the additional 
erroneous benefits, which, in any case, she knew or should 
have known were excessive at the time she received them.  

The appellant's representative argues that because the RO 
waived part of the debt, the remainder of the debt must be 
waived for the same reasons.  However, a waiver decision may 
waive all or part of a debt.  38 C.F.R. § 1.958 (2005).  The 
RO determined that it would be hardship to require repayment 
of $1,486 of the debt, and, for the reasons discussed above, 
the Board does not find hardship in recovering the remaining 
$1,101.  No other factors which would preclude recovery of 
the overpayment as against equity and good conscience have 
been put forth.  

Thus, after weighing all of the above factors, the Board 
believes that recovery of the overpayment would not be 
against equity and good conscience.  38 U.S.C.A. § 5302.  
Accordingly, the request for waiver of recovery of the debt 
is denied.  The evidence is not so evenly balanced as to 
create a reasonable doubt, and, hence, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Assist and Notify

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 
5103A) do not apply to waiver claims.  See Lueras v. 
Principi, 18 Vet.App. 435 (2004); Barger v. Principi, 16 
Vet.App. 132 (2002).  This does not, however, obviate the 
necessity of informing the claimant of the evidence necessary 
to substantiate her claim, which was done in this case in an 
August 2003 letter from the RO.  See Barger.  This letter 
asked the appellant to submit a financial status report, 
which she did.  An updated report is not necessary, because 
VA previously recovered this debt.  Further, the essential 
facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
There is no reasonable possibility that any further 
development would assist the veteran in substantiating the 
claim.  Thus, the Board finds that the notice and duty to 
assist provisions of the law have been satisfied in this 
case.  






	(CONTINUED ON NEXT PAGE)




ORDER

Waiver of recovery of an overpayment of REPS benefits in the 
calculated amount of $1,101 is denied.




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


